Citation Nr: 0639471	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  04-06 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for disability of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from July 1947 to July 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified before the undersigned at a Travel 
Board hearing in February 2006.  A transcript of that hearing 
has been associated with the claims folder.  


FINDING OF FACT

There is competent medical evidence of a relationship between 
the veteran's current lumbar spine disability and his period 
of active service.


CONCLUSION OF LAW

Service connection for disability of the lumbar spine, 
diagnosed as intervertebral lumbar disc disease/degenerative 
arthritis is established.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b).

The record shows that veteran was treated in service for 
broken feet and ankles in 1950 and for frostbitten feet in 
late 1950 and early 1951.  Although there is no evidence of 
treatment for a back disorder in service, the veteran 
testified that he regularly carried heavy loads of up to 100 
pounds and experienced back and hip pain in service and 
continuously after his separation from service, with the pain 
gradually intensifying over the decades.  The veteran has 
been diagnosed with and treated for intervertebral lumbar 
disc disease since May 2002.  There are conflicting medical 
opinions on the question of whether the intervertebral lumbar 
disc disease is related to the veteran's period of service.  
Specifically, the May 2002 VA examiner opined, based on his 
review of the record, that the disability in question was not 
likely due to in-service exposure to cold.  On the other 
hand, Dr. J. Patterson, D.O., a VA Chief of Radiology, in an 
April 2004 statement, indicated that he reviewed the 
veteran's radiologic studies of the lumbar spine and opined 
the stress of combat loads he was required to carry plus the 
focus of forces from his ankle injury and abnormal gait 
following the frostbite to his feet explain the origin of the 
veteran's advanced hypertrophic degenerative arthritis of the 
lumbar spine and the diffuse degenerative disc disease.

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
When adequately explained, the Board is free to favor one 
medical opinion over another.  Evans v. West, 12 Vet. App. 
22, 26 (1998).  In this case, the Board finds no basis for 
finding any medical opinion of record to be more credible or 
probative than any other medical opinion.  Accordingly, the 
evidence is in relative equipoise.  38 U.S.C.A. § 5107(b).  
Therefore, the Board finds that the evidence supports service 
connection for intervertebral lumbar disc disease.  The 
appeal is granted.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with VA's duty 
to notify and to assist.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.  The Board emphasizes that the disposition in 
this case is wholly favorable to the veteran, such that any 
defect in notice or assistance that may exist does not result 
in any prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


ORDER

Service connection for disability of the lumbar spine 
classified as intervertebral lumbar disc disease and/or 
degenerative arthritis is granted.  



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


